Order unanimously reversed and matter remitted to Cattaraugus County Court for a hearing in accordance with the Memorandum. Memorandum: Appellant is entitled to a hearing upon the allegation of his petition that he was not represented by counsel at the time of sentence. If petitioner desires to present proof in support of his claim that he was prevented from taking a timely appeal from the judgment of conviction, he should move to amend his petition to allege facts in support of such claim. (Appeal from order of Cattaraugus County Court denying, without a hearing, motion to vacate a judgment of conviction for carnal abuse of a child [a felony] rendered August 10, 1964.)
Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.